EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 3/1/2021. Examiner called applicant’s representative to discuss placing the withdrawn claims in condition for allowance. Examiner indicated that the restriction requirement of 12/30/2020 indicated claims 1 - 4 and 20 as generic. In the response to restriction filed 2/27/2020 applicant elected Group I resulting in claims 12 - 19 being withdrawn. However, claims 12 - 19 depend from generic claim 1. Examiner explained that the restriction requirement would be withdrawn but that some of the withdrawn claims presented 112(b) issues which prevented them from being in condition for allowance. Examiner proposed an examiner’s amendment to the claim to obviate the 112(b) issues. Applicant’s representative agreed to the proposed amendment. 

The application has been amended as follows: 

Claim 12 lines 1 - 3 currently reading “The driving assistance system according to claim 1, further comprises an interface configured to communicate with the at least one processor, and wherein the at least one processor is further configured to:” is amended to read -- The driving assistance system according to claim 1 wherein the at least one processor is further configured to:--. 
Claim 12 line 4 currently reading “a door driving unit” is amended to read --the door driving unit--. 
Claim 14 line 3 currently reading “the object that approaches the vehicle” is amended to read --the object--. 
Claim 19 line 3 currently reading “by camera” is amended to read -- by the camera--. 


Election/Restrictions
Claims 1 - 4, 6 - 10, and 20 - 22 are allowable. The restriction requirement between Group 1, Group II, and Group III , as set forth in the Office action mailed on 12/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/30/202 is withdrawn.  Claim 12 - 19 , directed to Groups II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 - 4, 6- 10, 12 - 22 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R MOTT whose telephone number is (571)270-5376.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R MOTT/Primary Examiner, Art Unit 3669